Citation Nr: 1216197	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a nose fracture, claimed as nose/breathing problems.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for myopic astigmatism, claimed as eye problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1963, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the above claims.  The Board points out that the Veteran filed his claim, and was sent a subsequent Statement of the Case by the RO in Little Rock, Arkansas. 

The Veteran testified before a Veterans Law Judge in December 2010.  A transcript of the hearing is of record.  That Veterans Law Judge has since retired from the Board.  In a September 2011 letter, the Veteran indicated that he wanted another Board hearing.  Accordingly, he was scheduled for a hearing on December 8, 2011, but failed to report for this hearing and provided no explanation for his failure to report.  Additionally, on the April 2012 Informal Hearing Presentation, the Veteran's representative noted that all attempts had been futile to reach the Veteran to obtain a reason for failing to appear to his hearing, and determine whether the Veteran still wanted a Board hearing.   His hearing request, therefore, is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2011). 

The issues of service connection for bilateral hearing loss, residuals of a nose fracture, a psychiatric disorder, and myopic astigmatism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claim of whether new and material evidence has been received to reopen a claim of service connection for residuals of a nose fracture was previously denied in a May 1981 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the May 1981 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a nose fracture and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1981 rating decision that denied reopening the Veteran's claim of service connection for residuals of a nose fracture is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final May 1981 determination wherein the RO denied reopening the Veteran's claim of service connection for residuals of a nose fracture, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for residuals of a nose fracture.  The RO denied reopening the Veteran's claim of entitlement to service connection for residuals of a nose fracture in a decision dated May 1981.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103. 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of whether new and material evidence had been received to reopen a claim of service connection for residuals of a nose fracture was denied in a May 1981 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records.  Subsequently, VA outpatient treatment records, a Video Conference Hearing transcript, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence that a preexisting nose fracture was aggravated during service beyond its natural progression.  

The evidence submitted subsequent to the May 1981 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the May 1981 decision suggests that the Veteran has suffered from residuals of an in-service nose injury, and has continued to have related symptoms since that time.  The Veteran testified at the December 2010 hearing that he did not fracture his nose prior to service.  Additionally, he reported that he continued to have problems with his nose since being discharged from service, and underwent surgery in 2006 at McClellan Hospital in Little Rock.  Furthermore, VA outpatient treatment records show that the Veteran is being treated for chronic airway obstruction.   Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final May 1981 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for residuals of a nose fracture is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for residuals of a nose fracture, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for residuals of a nose fracture, bilateral hearing loss, a psychiatric disorder, and myopic astigmatism.

A.     An Acquired Psychiatric Condition

The Veteran contends that he has an acquired psychiatric condition, to include PTSD, from his time in service.  Specifically, the Veteran reported an incident where his unit was supposed to land in Vietnam, when the helicopter landing before his was attacked.  

However, the Veteran's VA outpatient treatment records are void of any acquired psychiatric disorder diagnosis.  At the December 2010 Board hearing, the Veteran reported that he had arranged future psychiatric treatment appointments.  The record reflects that the Veteran was receiving periodic treatment at the VA through December 2009.  It is unclear if the Veteran sought treatment after that time for his psychiatric condition.  As these VA medical records dated after December 2009 may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

A. Bilateral Hearing Loss

The Veteran contends that he suffers from bilateral hearing loss from his time serving in the Army Reserve.  Specifically, the Veteran contends that he was exposed to loud noises from 105-Howitzers during his active duty for training.  Additionally, the Veteran reported that hearing protection was not provided.

While the record contains the Veteran's service treatment records and personnel records, it does not appear that all of the Veteran's Army Reserve records have been obtained.  Specifically, periodic examinations and/or treatment records for the period of time the Veteran was in the Army Reserve are not contained in the claims file.  Additionally, the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve have not been verified.  

The law provides that active military service is active duty; any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty is active service.  Active service also includes a period of inactive duty training during which an individual was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6. Inactive duty for training (INACDUTRA) includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4). 

Therefore, in order to fully and fairly consider the appellant's appeal, VA should attempt to obtain the appellant's Army Reserve records to ascertain whether the appellant may have been serving on active duty; active duty for training; or inactive duty for training at the time of the incurrence of the claimed disorder.   Additionally, further efforts to obtain a complete copy of the Veteran's service personnel records should be undertaken before the Board renders a decision in this case.  Specifically, the RO/AMC should confirm all of the Veteran's Army Reserve service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA.

Additionally, The Veteran's service personnel records show that from April 1964 to July 1965, the Veteran duty was listed as a Battery Aidman in the Artillery Unit.  Furthermore, the Veteran's VA outpatient treatment records show a diagnosis of bilateral hearing loss.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports that he has a diagnosis of a bilateral hearing loss, and has reported in-service noise exposure while in the Army Reserve, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's bilateral hearing loss.  Although the Veteran has been seeking treatment for bilateral hearing loss, it remains unclear to the Board whether the Veteran's bilateral hearing loss had its onset while he was on active duty or during a period of active duty for training.  A medical opinion regarding an etiology of the Veteran's bilateral hearing loss is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B. Residuals of a Nose Fracture

The Veteran contends that he currently suffers from residuals of a nose injury that occurred during service.  

The Veteran's August 1961 induction examination noted that the Veteran's nose was normal.  The Veteran's service treatment records show that the Veteran had a nose contusion as a result of being punched in the face.   A March 1963 record shows that x-rays taken showed no fracture of the nose, but noted an old fracture.  The June 1963 separation examination noted the Veteran's nose to be normal.  

The Veteran's VA outpatient treatment records noted that the Veteran was being treated for chronic airway obstruction.  Additionally, at the December 2010 hearing, the Veteran reported that he had not fractured his nose before entering service.  

Although the Veteran has provided competent reports that he had a nose injury in-service and residuals since that time, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's residuals of a nose injury.  Although the Veteran has been seeking treatment for residuals of a nose injury, it remains unclear to the Board whether this condition pre-existed service and was aggravated by service, or is related to an in-service injury, or to any other aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's residuals of a nose injury, to include chronic airway obstruction is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board notes that a remand is also necessary to obtain any outstanding private treatment records.  At the December 2010 hearing, the Veteran reported undergoing surgery to his nose in 2006 at the McClellan Hospital.  However, it appears that the RO has not obtained these private treatment records.  It is unclear to the Board if any other private treatment records are outstanding.  As these private treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

C. An Eye Condition

The Veteran contends that his eye condition is secondary to his in-service nose injury.  

The Veteran's service treatment records show that he was treated for swelling of the nose and left eye.

At the December 2010 hearing, the Veteran testified that he received his first set of glasses in 1964.  Additionally, the Veteran reported that he had to go to an eye specialist in Jonesboro, Arkansas.  

Generally, under 38 C.F.R. § 3.303(c) (2011), congenital or developmental disorders and refractive errors of the eye are not diseases or injuries for the purpose of VA disability compensation.  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  An examiner must determine if the Veteran is suffering from any current eye disability, to include refractive error.  Additionally, it must be determined if the Veteran's eye condition is an acquired disability or is a congenital or developmental abnormality.  See Monroe, supra.  The relationship between the Veteran's bilateral eye condition and the Veteran's military service must be explored further.

This must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Therefore, an VA examination is needed before the Board may make an informed decision concerning this claim. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should obtain any available outstanding VA treatment records dated from December 2009 to the present.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, to include those from McClellan Hospital, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) Contact the Arkansas Adjutant General, the National Personnel Records Center, and/or any other appropriate agency, and request copies of the Veteran's complete Army Reserve treatment records, to include periodic examinations.  Additionally, the RO/AMC should confirm all of the Veteran's Army and Army Reserve service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records. 

3) If and only if, there is evidence of a diagnosis of an acquired psychiatric disability after the aforementioned records have been obtained, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric condition.

4) After the foregoing development has been performed, the AMC should arrange for the Veteran to undergo a VA audiological examination, to assess the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should obtain from the Veteran a full history of his noise exposure and hearing loss symptoms before, during, and after service.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury, to include periods of active duty for training.  

Specifically, the VA examiner should address the Veteran's in-service noise exposure, to include his military occupations and duties, and any possible occupational and recreational noise exposure post-service.  Additionally, the examiner should review and address the Veteran's service treatment records from the Army and Army Reserve, VA outpatient treatment records, private treatment records, the December 2010 hearing transcript, and any other relevant information.  Furthermore, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Additionally, the AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of residuals of a nose injury, to include chronic airway obstruction.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed, and all findings should be reported in detail. 

The examiner should diagnose any residuals of a nose injury found to be present.  Subsequently, the examiner should answer the following:

Did the Veteran's residuals of a nose injury clearly and unmistakably pre-exist his entry into active duty?

A. If so, is there clear and unmistakable evidence that the Veteran's pre-existing nose injury did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?

If there was an increase in severity of the Veteran's residuals of a nose injury during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

B.  If not, is it at least as likely as not that any current residuals of a nose injury, had its onset in service or is related to any in-service disease, event, or injury.  

The examiner must review and discuss the Veteran's service treatment records (March 1963 records), private medical records, the December 2010 hearing transcript, lay statements, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

Additionally, the examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6) Furthermore, the AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's current eye condition, to include myopic astigmatism.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed, and all findings should be reported in detail. 

The examiner should diagnose any current eye conditions found to be present.  Subsequently, the examiner should answer the following:

A. If the Veteran's eye condition is a congenital or developmental abnormality, the examiner should state:

a. Whether the Veteran's eye disabilities are congenital diseases OR defects.  

b. If the Veteran's eye disabilities are congenital defects, the examiner should indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury during his period of active duty.    

B. If the Veteran's eye condition is an acquired disability, the examiner should state:

a. Whether it is at least as likely as not that any current eye condition, had its onset in service or is related to any in-service disease, event, or injury.

b. Whether it is at least as likely as not that the Veteran's eye condition, was caused and/or aggravated by his in-service nose injury.  Additionally, the examiner should specifically address whether there was any increase in severity of the Veteran's eye condition, that was proximately due to or the result of the Veteran's in-service nose injury, and not due to the natural progress of his eye condition.

The examiner must review and discuss the Veteran's service treatment records (March 1963 records), private medical records, the December 2010 hearing transcript, lay statements, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


